     Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 1 of 34




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

CARLOS MANUEL AYESTAS,                  §
            Petitioner,                 §
                                        §
v.                                      § Civil Action No. 4:09-CV-2999
                                        §
BOBBY LUMPKIN, Director,                §    (Death Penalty Case)
Texas Department of Criminal            §
Justice, Correctional Institutions      §
Division,                               §
                  Respondent.           §

     RESPONDENT LUMPKIN’S OPPOSITION TO PETITIONER’S
           MOTION FOR RELIEF FROM JUDGMENT

      Petitioner Carlos Manuel Ayestas, a Texas inmate, previously and

unsuccessfully challenged the constitutionality of his capital murder conviction

and death sentence in both the state and federal courts. Now Ayestas has filed

a motion under Federal Rule of Civil Procedure 60(b)(6) seeking to reopen the

Court’s previous judgment because, he argues, the Supreme Court’s decision

in Banister v. Davis, 140 S. Ct. 1698 (2020), undermines this Court’s prior

orders disposing of his claims concerning a memo produced by the Harris

County District Attorney’s Office. ECF No. 82 (Rule 60(b) Mot.). But like his

initial attempt to add new claims predicated on the memo, his Rule 60(b)

motion is a successive petition in disguise, and this Court thus lacks

jurisdiction to consider it. Regardless, even assuming Ayestas’s motion is a

proper Rule 60(b) motion, it is untimely and fails to demonstrate the
      Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 2 of 34




extraordinary circumstances necessary for this Court to reopen the proceeding.

This Court should therefore deny Ayestas’s motion.

                          PROCEDURAL HISTORY

I.     Conviction and Postconviction Proceedings

       Ayestas was convicted and sentenced to death for the murder of Santiaga

Paneque during the course of a robbery. Clerk’s Record (CR) 272–73. The Texas

Court of Criminal Appeals (CCA) affirmed Ayestas’s conviction and sentence

on direct appeal, Ayestas v. State, No. 72,928 (Tex. Crim. App. Nov. 4, 1998)

(unpublished), and then later denied him state habeas relief, Ex parte Ayestas,

No. WR-69,674-01, 2008 WL 4151814, at *1 (Tex. Crim. App. Sept. 10, 2008)

(unpublished).

II.    Initial Federal Habeas Proceedings

       Ayestas subsequently filed his petition for federal habeas relief, raising

eight claims for relief, including several unexhausted ineffective-assistance-of-

trial-counsel (IATC) claims. ECF No. 1. This Court denied Ayestas federal

habeas relief on January 26, 2011. ECF No. 19. The Fifth Circuit denied

Ayestas a certificate of appealability (COA), see Ayestas v. Thaler, 462 F. App’x

474 (5th Cir. 2012) (per curiam) (unpublished), but the Supreme Court granted

his petition for writ of certiorari, vacated the Fifth Circuit’s judgment, and

remanded the case in light of Trevino v. Thaler, 569 U.S. 413 (2013), Ayestas

v. Thaler, 133 S. Ct. 2764 (2013). The Fifth Circuit then remanded the case to


                                        2
       Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 3 of 34




this Court “to reconsider Ayestas’s procedurally defaulted [IATC] claims in

light of Trevino.” Ayestas v. Stephens, 553 F. App’x 422, 423 (5th Cir. 2014) (per

curiam) (unpublished).

III.    Post-Trevino Remand Litigation

        After supplemental briefing, the Court again denied Ayestas’s habeas

petition, concluding that the IATC claims at issue were procedurally defaulted,

and it denied him expert funding under 18 U.S.C. § 3599(f). ECF No. 51. The

Court issued its final judgment denying Ayestas’s remanded IATC claims on

November 18, 2014. ECF No. 52.

        On December 16, 2014, Ayestas moved to alter or amend the judgment

under Federal Rule of Civil Procedure 59(e), arguing that Martinez[ 1 ] and

Trevino required further factual development and that the Court had

prematurely rejected his IATC claims. ECF No. 53. While this motion was

pending, Ayestas’s federal habeas counsel reviewed the prosecution’s file at the

Harris County District Attorney’s Office and discovered a capital memo

prepared in 1995 by Kelly Siegler. See Pet. Mot. for Leave to Amend Original

Pet. for Writ of Habeas Corpus (Pet. Mot. Amend) 4, ECF No. 54. The Siegler

memo listed two potential aggravating circumstances: a) the victim was a

helpless sixty-seven-year-old woman killed in her home, and b) Ayestas was



____________________________
1       Martinez v. Ryan, 566 U.S. 1 (2012).

                                          3
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 4 of 34




not a citizen. Rule 60(b) Mot. Ex. A. A line was drawn through the second

aggravating circumstance regarding Ayestas’s citizenship. Id.

      On January 9, 2015—more than fifty-two days after final judgment had

been entered—Ayestas moved to amend his original habeas petition under

Federal Rule of Civil Procedure 15 to include an Eighth and Fourteenth

Amendment claim based on the Siegler memo. Pet. Mot. Amend 1. Yet another

five days after that, Ayestas filed what he called a “supplemental” Rule 59(e)

motion that argued for inclusion of these new claims, as well as a motion to

stay and hold the petition in abeyance while he exhausted his new claims in

state court. ECF Nos. 55 (Supp. Rule 59(e) Mot.), 56 (Mot. Stay).

      This Court denied Ayestas’s motion to amend his federal habeas petition

and motion for a stay under Rhines v. Weber, 544 U.S. 269 (2005). ECF No. 63.

As to the amendment, the Court held such an amendment would constitute a

successive petition for which Ayestas had demonstrated no exception, and

justice therefore did not require granting Ayestas leave to amend a claim that

would be futile. ECF No. 63, at 3–4. As to the Rhines stay, the Court noted that

such a stay is inappropriate when a claim is “plainly meritless.” Id. at 5. The

Court then referenced Texas’s abuse-of-the-writ statute, which limits

subsequent habeas applications to cases when, as relevant here:

      [T]he current claims and issues have not been and could not have
      been presented previously in a timely initial application or in a
      previously considered application filed under this article or Article


                                       4
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 5 of 34




      11.07 because the factual or legal basis for the claim was
      unavailable on the date the applicant filed the previous
      application[.]

ECF No. 63, at 5 (quoting Tex. Code Crim. Proc. art. 11.071 § 5(a)). The Court

noted that Ayestas failed to show that the Siegler memo could not have been

previously discovered, and absent that showing, the Texas courts would not

consider Ayestas’s subsequent application. Id. at 5–6.

      The Court later denied Ayestas’s Rule 59(e) motion. ECF No. 64, at 2–3.

In that same order, the Court held that Ayestas’s “supplemental” Rule 59(e)

motion was, in fact, a second or successive petition, given that it fell outside

the limited scope of the Fifth Circuit’s remand. Id. at 3. Consequently, the

Court concluded that it was without jurisdiction to hear Ayestas’s new claims

unless and until Ayestas obtained authorization from the Fifth Circuit under

28 U.S.C. § 2244(b)(3)(A). Id. at 3–4.

      On appeal, the Fifth Circuit affirmed this Court’s denial of expert

funding on the IATC claim and declined to grant Ayestas a COA on his request

for a Rhines stay. Ayestas v. Stephens, 817 F.3d 888, 898–901 (5th Cir. 2016),

vacated in part, 138 S Ct. 1080 (2018). The Fifth Circuit first agreed with this

Court’s conclusion that adding claims unrelated to the subject of the remand

would violate the mandate rule. Id. at 899. It also agreed with this Court that

a stay would be futile because Texas courts would not have considered

Ayestas’s second habeas application. Id. at 900–901. In doing so, the Fifth


                                         5
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 6 of 34




Circuit found that Ayestas had not exercised reasonable diligence in

attempting to discover the Siegler memo earlier, and this Court therefore did

not abuse its discretion in denying Ayestas’s motion for a stay and abeyance.

Id. at 901.

      Ayestas moved for panel and en banc rehearing. The Fifth Circuit denied

rehearing en banc, and the panel issued a short opinion on rehearing. Ayestas

v. Stephens, 826 F.3d 214, 214 (5th Cir. 2016). As relevant here, the Fifth

Circuit rejected Ayestas’s characterization that their holding under Rhines

applied to federal habeas counsel’s diligence, noting that they had been

referring not “to the diligence of federal habeas counsel in locating the [Siegler]

memo,” but rather, consistent with Rhines and the Texas abuse-of-the-writ

statute, to the diligence of trial counsel. Id. at 215.

      Ayestas then petitioned the Supreme Court for a writ of certiorari,

seeking the Court’s review on both the funding and Rhines-stay issues. The

Supreme Court granted certiorari on the funding issue but denied review of

the Siegler memo claim. Ayestas v. Davis, 137 S. Ct. 1433 (2017). The Supreme

Court eventually reversed the Fifth Circuit’s funding opinion and remanded

the case for proceedings consistent with its opinion. Ayestas v. Davis, 138 S.

Ct. 1080, 1085 (2018).

      On remand, the parties submitted supplemental briefing, and the Fifth

Circuit again affirmed this Court’s denial of expert funding under § 3599(f).


                                         6
      Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 7 of 34




Ayestas v. Davis, 933 F.3d 384, 387 (5th Cir. 2019). The Supreme Court

declined certiorari review. Ayestas v. Davis, 140 S. Ct. 1107 (2020).

IV.    New Developments

       On August 25, 2020—about six months after the Supreme Court denied

certiorari review—Ayestas filed a subsequent state habeas application in the

CCA, raising for the first time in the state courts his Eighth and Fourteenth

Amendment claims related to the Siegler Memo. Ex parte Ayestas, No. WR-

69,674-02, 2020 WL 7234770, at *1 (Tex. Crim. App. Dec. 9, 2020)

(unpublished). The CCA dismissed Ayestas’s application as subsequent

without considering the merits of the claims. Id. Two weeks later, Ayestas filed

a suggestion that the CCA reconsider, on its own motion, the dismissal of his

application. The CCA denied Ayestas’s suggestion for reconsideration on

January 27, 2021. Pet. Rule 60(b) Mot. Ex. C. Nine days after that, Ayestas

filed the instant motion under Rule 60(b). ECF No. 82. This response follows.

                                 ARGUMENT

I.     Ayestas’s Rule 60(b) motion is actually an impermissible
       successive habeas petition.

       Ayestas’s Rule 60(b) motion is, in fact, an impermissible second-or-

successive habeas petition. Construing Rule 60(b) in accordance with the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), the Supreme

Court has explained that the rule cannot be used to circumvent the statute’s




                                       7
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 8 of 34




proscriptions against second-or-successive petitions. Gonzalez v. Crosby, 545

U.S. 524, 531–32 (2005). Because of the rule’s “comparative leniency,” however,

petitioners often “file what are in fact second-or-successive habeas petitions

under the guise of Rule 60(b) motions.” In re Edwards, 865 F.3d 197, 203 (5th

Cir. 2017) (per curiam). Given that tendency, a federal court must determine

whether the motion either: “(1) presents a new habeas claim . . . or (2) ‘attacks

the federal court’s previous resolution of a claim on the merits.’” Id. (citing

Gonzalez, 545 U.S. at 530, 532); see also Balentine v. Thaler, 626 F.3d 842, 846

(5th Cir. 2010) (“A Rule 60(b) motion should be denied if it challenges on the

merits an earlier denial of habeas relief.”). If it does either, it must be treated

as a second-or-successive petition. In re Edwards, 865 F.3d at 203.

      Here, Ayestas’s motion is intended to achieve one result: to add new

claims to his long-denied habeas petition. See Rule 60(b) Mot. 1 (arguing the

Court to “should reopen the litigation in order to consider the invidious

discrimination that the State has concealed for decades”). Indeed, there is no

question that Ayestas did not present Eighth and Fourteenth Amendment

claims predicated on the Siegler memo in his initial federal habeas petition.

See id. at 6 (arguing he was “unable” to include any claims related to the

Siegler Memo in his initial petition because he was unaware that the memo

existed). The claim he seeks to present is therefore indisputably new, and his

Rule 60(b) motion is, in fact, a paradigmatic successive petition. See Gonzalez,


                                        8
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 9 of 34




545 U.S. at 531 (“Using Rule 60(b) to present new claims for relief from a state

court’s judgment of conviction—even claims couched in the language of a true

Rule 60(b) motion—circumvents AEDPA’s requirement that a new claim be

dismissed unless it relies on either a new rule of constitutional law or newly

discovered facts.”); In re Edwards, 865 F.3d at 204–05 (“The Rule 60(b) motion

seeks to re-open the proceedings for the purpose of adding new claims. This is

the definition of a successive claim.”). The Court thus lacks jurisdiction to

consider it.

      Attempting to evade this result, Ayestas obfuscates the procedural

complexities of his case so that this Court will not see his Rule 60(b) motion as

the successive petition that it truly is. Indeed, though Ayestas does not

squarely address whether his instant Rule 60(b) motion is a successive

petition, the thrust of his Rule 60(b) motion relies on what he purports to be

the change in law enacted by Banister v. Davis, 140 S. Ct. 1698 (2020). See

Rule 60(b) Mot. 1, 13–15 (arguing that Banister constitutes one of the

extraordinary circumstances present in his case). Banister, he claims,

“overruled the jurisdictional rule this Court invoked to dispose of the claim at

issue, holding that arguments presented in [a Rule] 59(e) posture are not to be

analyzed as successive petitions under 28 U.S.C. § 2244(b)(2).” Rule 60(b) Mot.

1, 13–15. But Banister has no application to Ayestas’s case for two primary

reasons.


                                       9
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 10 of 34




      First, Banister does not apply because Ayestas’s 2014 and 2015 motions

seeking to add new claims to the proceedings were not, in fact, Rule 59(e)

motions. Ayestas did not move to amend his federal petition to add new claims

related to the Siegler memo until fifty-three days after this Court entered final

judgment denying his claims for the second time on a limited remand from the

Fifth Circuit. Compare ECF No. 52 (final judgment on remanded IATC claims

entered on November 18, 2014), with Pet. Mot. Amend 1 (filed January 9,

2015). Under Fifth Circuit precedent, Ayestas’s post-judgment attempt to

amend was actually a Rule 60(b) motion. See Rosenzweig v. Azurix Corp., 332

F.3d 854, 864 (5th Cir. 2003) (“Under the rule in this Circuit, plaintiffs’ post-

dismissal motion must be treated as a motion under Rule [60(b)], not Rule

15(a).”). And because Ayestas filed a functional Rule 60(b) motion that sought

to add a new claim, his motion to amend was blatantly a successive petition for

which he needed the Fifth Circuit’s authorization to proceed. See Gonzalez, 545

U.S. at 532 (“In most cases, determining whether a Rule 60(b) motion advances

one or more ‘claims’ will be relatively simple. A motion that seeks to add a new

ground for relief . . . will of course qualify.”); In re Edwards, 865 F.3d at 204–

05 (seeking to re-open the proceedings to add new claims “is the definition of a

successive claim”); see also Balbuena v. Sullivan, 980 F.3d 619, 636 (9th Cir.

2020) (“Because petitioner did not move to amend until ‘after the district court

had denied his claims,’ he was required to satisfy the requirements for


                                       10
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 11 of 34




successive petitions under § 2244(b).” (quoting Beaty v. Schriro, 554 F.3d 780,

782–83 (9th Cir. 2009))); United States v. Nelson, 465 F.3d 1145, 1149 (10th

Cir. 2006) (“[B]ecause judgment has been entered on Mr. Nelson’s first § 2255

motion, it cannot be disputed that this is a second or successive § 2255

motion.”).

      Likely recognizing that, Ayestas instead claims to have “perfect[ed]” his

Rule 59(e) motion, see Rule 60(b) Mot. 8, by filing what he purported to be a

“supplemental” Rule 59(e) motion, see Supp. Rule 59(e) Mot. 1. This

supplemental motion was filed fifty-eight days after the Court’s final

judgment. See id. (filed January 14, 2015). But there is no such thing as a

“supplemental” Rule 59(e) motion, and there is no such thing as “perfecting”

an untimely Rule 59(e) motion to bring it within the ambit of a timely filed one.

To the contrary, the Federal Rules of Civil Procedure make clear that a motion

under Rule 59 “must be filed no later than 28 days after the entry of the

judgment.” Fed. R. Civ. P. 59(b). To allow what was a functional amendment

of Ayestas’s initial Rule 59(e) motion “would in effect [have been] permitting

an extension of time under Rule 6(b) of the Federal Rules of Civil Procedure.”

Martinez v. Trainor, 556 F.2d 818, 820 (7th Cir. 1977); see also Feldberg v.

Quechee Lakes Corp., 463 F.3d 195, 197 (2d Cir. 2006) (“Permitting the

[plaintiffs] to supplant their timely yet insufficient ‘placeholder’ Rule 59(e)

motion from February 15 with their subsequent augmented filing on April 7


                                       11
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 12 of 34




would afford them an easy way to circumvent Rule 6(b)’s prohibition on

granting an enlargement of time for filing motions under Rule 59(e).”).

      This the Court could not do because, under Rule 6(b), “[a] court must not

extend the time to act under Rule [59(e)].” Fed. R. Civ. P. 6(b)(2); see Banister,

140 S. Ct. at 1703 (“The time for [filing a Rule 59 motion] is short—28 days

from entry of judgment, with no possibility of an extension.”); see also Heck v.

Triche, 775 F.3d 265, 271 n.5 (5th Cir. 2014) (“The district court purportedly

granted Triche an extension of time beyond the twenty-eight-day deadline to

file his Rule 59 motion, but that deadline is jurisdictional and cannot be

extended by the court.”). And, even if the deadline were not jurisdictional, his

supplemental motion does not relate back to the filing of his original motion

because the issues raised in his supplemental Rule 59(e) motion are entirely

distinct from those raised in his timely filed Rule 59(e) motion. Cf. Mayle v.

Felix, 545 U.S. 644, 650 (2005) (holding that an amended habeas petition does

not “relate back” to an initial petition, such that it escapes the statute of

limitations, “when it asserts a new ground for relief supported by facts that

differ in both time and type from those the original pleading set forth”). Thus,

Ayestas’s “supplemental” Rule 59(e) motion was, in reality, an untimely Rule

59(e) motion.

      As an untimely Rule 59(e) motion, the “supplemental” motion, like his

motion to amend, was actually a Rule 60(b) motion seeking relief from a final


                                       12
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 13 of 34




judgment. See Sanders v. Wright, 734 F. App’x 303, 304 (5th Cir. 2018)

(“Wright’s untimely Rule 59(e) motion became, in substance, a motion for relief

under Rule 60(b).”); Demahy v. Schwarz Pharm., Inc., 702 F.3d 177, 182 n.2

(5th Cir. 2012) (“If the motion [asking the court to reconsider a prior ruling]

was filed within twenty-eight days after the entry of the judgment, the motion

is treated as though it was filed under Rule 59, and if it was filed outside of

that time, it is analyzed under Rule 60.”); see also Lora v. O’Heaney, 602 F.3d

106, 111 (2d Cir. 2010) (“An untimely motion for reconsideration is treated as

a Rule 60(b) motion.”); Mahone v. Ray, 326 F.3d 1176, 1177 n.1 (11th Cir. 2003)

(“Although Mahone did not specify whether his motion for reconsideration was

filed pursuant to Fed. R. Civ. P. 59(e) or 60(b), we designate it as the latter

because it was not filed within 10 days[ 2 ] of the judgment that it seeks to

reopen.”).

      In other words, both Ayestas’s motion to amend and “supplemental” Rule

59(e) motion were the same—both were, in fact, Rule 60(b) motions. As such,

Gonzalez, not Banister, controls. Compare Gonzalez, 545 U.S. at 532 (a Rule



____________________________
2     “Prior to December 1, 1995, Rule 59(e) of the Federal Rules of Civil Procedure
required service of a motion to alter or amend judgment within ten days of the entry
of judgment.” Long v. Simmons, 77 F.3d 878, 879 (5th Cir. 1986). The rule was
amended in 1995 to require that the motion “be filed no later than 10 days after entry
of judgment.” Id. In 2009, the ten-day-filing period was extended to twenty-eight
days. Williams v. Thaler, 602 F.3d 291, 304 n.7 (5th Cir. 2010).



                                         13
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 14 of 34




60(b) motion that seeks to add entirely new constitutional grounds to a habeas

petition must be treated as second or successive petitions), with Banister, 140

S. Ct. at 1702 (holding that a timely filed Rule 59(e) motion does not qualify as

a successive petition). And because Ayestas’s functional Rule 60(b) motions

clearly sought to raise new claims, this Court’s determination that it was

successive was correct. See ECF No. 64, at 3.

      Indeed, Banister is inapplicable to Ayestas’s case for a second reason:

despite Ayestas’s assertions otherwise, see Rule 60(b) Mot. 1, this Court never

held that Ayestas’s “supplemental” Rule 59(e) motion was successive simply by

virtue of it being a true Rule 59(e) motion. See ECF No. 64, at 3. Rather, the

Court held that Ayestas’s supplemental request—unrelated as it was to the

IATC claims at issue in the remand—fell outside the scope of the mandate of

the Fifth Circuit, which instructed the Court to consider only the unexhausted

IATC claims. See ECF No. 64, at 3. As the Court accurately summarized:

      In his supplemental motion, Ayestas seeks to amend his petition
      to add an equal protection claim based on newly discovered
      evidence. The newly discovered evidence is not relevant to the
      [IATC] claims considered by this Court on remand from the Fifth
      Circuit. While Ayestas frames his attempt to raise this new claim
      as merely amending his petition, the new claim is not within the
      scope of the remand. The remainder of Ayestas’[s] petition has long
      since been dismissed, with that dismissal affirmed on appeal.

Id. In other words, because the Court issued final judgment on every claim but

the remanded IATC claims in 2011, Ayestas’s four-year-later attempt to reopen



                                       14
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 15 of 34




the proceedings to add a new claim was undoubtedly a successive petition. See

id. (“Rather than seeking to amend his existing petition, Ayestas’[s]

supplemental motion actually seeks leave to file a successive petition.”). In

short, his request to reopen the case long after final judgment was a Rule 60(b)

motion seeking to raise new claims and was, therefore, a successive petition in

disguise. Banister has no application to these circumstances.

      Stripped of the wholly inapposite procedural gloss, Ayestas’s instant

Rule 60(b) motion merely challenges the Court’s previous (and correct)

determination that his prior functional Rule 60(b) motions were, in fact,

successive petitions. But a petitioner should not be permitted to use a Rule

60(b) motion to challenge a court’s determination that his prior attempts to

add new claims were successive because such would circumvent § 2244(b)’s

stringent limits on successive habeas petitions and undermine AEDPA’s twin

goals of comity and finality. See Banister, 140 S. Ct. at 1706 (“The point of

§ 2244(b)’s restrictions, we have stated, is to ‘conserve judicial resources,

reduc[e] piecemeal litigation,’ and ‘lend[] finality to state court judgments

within a reasonable time.’” (quoting Panetti v. Quarterman, 551 U.S. 930, 945–

46 (2007))). AEDPA already proscribes a path for Ayestas to seek to add new

claims to his federal habeas proceedings after final judgment has occurred: he

may request authorization from the Fifth Circuit to do so. See § 2244(b)(3)(A).




                                      15
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 16 of 34




Rather than do so, Ayestas instead “abuse[s] the habeas process by stringing

out his claims over the years.” Banister, 140 S. Ct. at 1708.

      Indeed, it is for this reason that, even Ayestas’s “supplemental” Rule

59(e) motion could be considered a “true” Rule 59(e) motion, the Director

believes that Banister would not control. While Banister’s holding is stated in

seemingly broad terms, see 140 S. Ct. at 1702, neither its facts nor its rationale

applies to the facts of the present case, i.e., a Rule 59(e) motion seeking to raise

an entirely new claim. That is, the Banister rationale is inextricably premised

on the fact that Banister’s motion was: a) timely filed; and b) “[c]onsistent with

the Rule’s corrective purpose” to “urge[] the court to fix what he saw as

‘manifest errors of law and fact.’” See id. at 1704. What Banister did not

address—because it did not need to on the facts before it—was whether a new-

claim post-judgment motion, including one filed within twenty-eight days of

judgment, is jurisdictionally barred under § 2244(b). See, e.g., id. at 1703 n.2

(noting that while courts may consider within the Rule 59(e) context new

arguments based on, inter alia, “newly discovered or previously unavailable

evidence,” “it is rare for such arguments or evidence to emerge within Rule

59(e)’s strict 28-day timeframe”).

      To be sure, the tension between a new-claim Rule 59(e) motion and the

strictures of § 2244(b) is significantly greater here than in Banister, given that

§ 2244(b) was explicitly enacted to limit such new claims, as Gonzalez


                                        16
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 17 of 34




recognized. See, e.g., Gonzalez, 545 U.S. at 531 (finding that a motion under

Rule 60(b)(2) that seeks leave to present newly discovered evidence is clearly

a successive petition under § 2244(b)). And many of the distinctions between

motions under Rule 59(e) and 60(b) that the Court relied upon in reaching its

conclusion in Banister do not apply with equal force to the type of motion

Ayestas filed here—he did not give the Court a “brief chance” to fix “alleged

errors in a just-issued decision,” Banister, 140 S. Ct. 1708, 1710, nor did his

motion “hew[] closely to the initial application” in either “timing [or]

substance,” id. at 1708. Rather, like any successive petition, Ayestas’s motion

was distinct in “time and scope,” id. at 1710, and certainly, it cannot be said

that a district court’s resolution of such a claim would be “brief” or that the

costs of resolving such a motion would be “slight,” id. at 1708 (“A judge familiar

with a habeas applicant’s claims can usually make quick work of a meritless

motion.”). Plainly, then, Ayestas’s motion, even if it could be considered a “true”

Rule 59(e) motion in timing alone, does not fall within Banister’s ambit and

was still successive. See, e.g., Rishor v. Ferguson, 822 F.3d 482, 492–93 (9th

Cir. 2016) (holding that while a Rule 59(e) motion that simply urges

reconsideration of the claims already denied (as Banister’s did) was not

successive, a motion that asserts “entirely new claims” is).

      In sum, Ayestas’s reliance on Banister is a strawman argument that does

not save his Rule 60(b) motion from the prohibition against successive


                                        17
      Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 18 of 34




petitions. And Ayestas’s attempt to manufacture a procedural defect by relying

on inapplicable law lays bare his true intent: to raise new claims in his federal

proceeding, i.e., a quintessential second or successive habeas petition. His

purported Rule 60(b) motion must be dismissed as second or successive.

II.     Ayestas Is Not Entitled to Relief Under Rule 60(b)(6). 3

        Rule 60(b)(6) “is a catchall provision that allows a court to grant relief

‘from a final judgment, order, or proceeding’ for ‘any other reason that justifies

relief.’” In re Edwards, 865 F.3d at 203. To succeed on such a motion, the

movant must demonstrate: “(1) that the motion be made within a reasonable

time; and (2) extraordinary circumstances exist that justify the reopening of a

final judgment.” Id. (citing Gonzalez, 545 U.S. at 530, 535). The Supreme Court

has explained that such extraordinary circumstances “‘will rarely occur in the

habeas context.’” Buck v. Davis, 137 S. Ct. 759, 772 (2017) (quoting Gonzalez,

545 U.S. at 535). Here, Ayestas demonstrates neither that this motion was

timely nor that it presents extraordinary circumstances.

        A.    Ayestas’s Rule 60(b) motion is untimely.

        Even if Ayestas has properly presented a Rule 60(b) motion to this Court,

it is untimely. A Rule 60(b) motion must be filed within a reasonable time

“unless good cause can be shown for the delay.” Clark v. Davis, 850 F.3d 770,


____________________________
3     All arguments in this section assume—but the Director does not concede—that
Ayestas’s post-judgment motion is a true Rule 60(b) motion.

                                        18
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 19 of 34




780 (5th Cir. 2017). “Reasonableness turns on the ‘particular facts and

circumstances of the case.’” Id. The timeliness inquiry is typically “measured

as of the point in time when the moving party has grounds to make [a Rule

60(b)] motion.” Id.

      Ayestas argues that he has been “unimpeachably diligent in seeking

relief on” his claims related to the Siegler memo. Rule 60(b) Mot. 21–22.

Indeed, Ayestas’s argument for diligence appears to be predicated on the idea

that Banister effectively started the clock for when he could seek to reopen the

Court’s judgment and that he “tolled” that clock when he filed a subsequent

state habeas application raising the Siegler memo claims. Id. at 22 (“At that

time, Banister had not been decided, and so the decisional ground to pair with

the Director’s concession was absent.”). But he is incorrect for five reasons.

      First, as explained above, Argument I, supra, Banister has no application

to the circumstances of Ayestas’s case—Ayestas did not file a timely Rule 59(e),

and this Court did not conclude that claims raised in a Rule 59(e) motion

constitute successive petitions. See id. Ayestas’s argument that Banister

therefore voided “the jurisdictional rule this Court invoked to dispose of the

claim at issue,” Rule 60(b) Mot. 1, is specious and does not serve to restart the

clock on his diligence. That is, Ayestas cannot rely on Banister as the

“decisional ground” with which he could “pair” his factual arguments related

to the Director’s supposed concession because Banister was not in any way


                                       19
     Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 20 of 34




relevant to his case. Ayestas’s attempt to manufacture a new start date by

relying on inapposite law should not be permitted and certainly should not

narrow the window through which his diligence should be assessed.

       Second, even if Banister could be considered the operative start date, his

decision to instead pursue state-court exhaustion was not diligent because it

was not warranted. Indeed, assuming that Banister applied in the manner

Ayestas claims it does, its rule applies to federal court process, not to the merits

of   his   underlying    constitutional    claims.   In    other   words,    Banister

(hypothetically) affects this Court’s characterization of Ayestas’s prior post-

judgment motions as successive, and Ayestas should therefore have returned

to this Court to seek to correct any supposed mistake. See Clark, 850 F.3d at

780 (timeliness is measured by “the point in time when the moving party has

grounds to make [a Rule 60(b)] motion”). It makes no sense that Banister—a

case dealing purely with federal procedure—somehow required or warranted

state-court “exhaustion,” and his decision to return to state court does not

excuse his failure to raise any issues premised on Banister in this Court until

more than eight months later. 4 See Tamayo v. Stephens, 740 F.3d 986, 991 (5th

____________________________
4      Ayestas attempts to account for his failure to return to federal court while his
state court proceedings were pending by citing to Texas’s two-forum rule. See Rule
60(b) Mot. 21 n.11. But that argument puts the cart before the horse because it should
have been done the other way around: if the Court had truly made an error in its
successiveness determination, Ayestas’s exhaustion of his claim would have no



                                          20
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 21 of 34




Cir. 2014) (per curiam) (holding that district court did not abuse its discretion

in denying Rule 60(b) motion filed eight months after the relevant change in

law).

        Third, the Director’s alleged “concession” in its brief in opposition before

the Supreme Court in 2017 does not restart his diligence-clock either. See Rule

60(b) Mot. 21–22 (arguing that Banister was needed as the decisional ground

“to pair with the Director’s concession”). Indeed, as the Director argued in its

brief on remand to the Fifth Circuit, see Br. for Respondent–Appellee 44–46,

Ayestas v. Davis, 933 F.3d 384, 387 (5th Cir. 2019), the Director made no

concession, much less one that “destroy[ed] the factual basis for this Court’s

prior ruling,” see Rule 60(b) Mot. 1. The Director’s argument that Ayestas failed

to show he could not have discovered the Siegler memo sooner was not

predicated on whether the memo was privileged work product, but on the fact

that, regardless of whether it was work product, it somehow found its way into

the file such that it was discoverable by Ayestas in December 2014, and

Ayestas wholly failed to establish that it was undiscoverable at any point

before then. See ECF No. 60, at 7–8 (“Ayestas contends that the document was

first discovered in December 2014 after reviewing portions of the State’s file,

____________________________
bearing on that, and if the Court decided to reopen his proceedings, Ayestas could
then have sought a stay of the federal proceedings to exhaust his claims. That he
chose procedurally improper methods for raising his claim, however, does not make
him diligent.

                                         21
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 22 of 34




but there is absolutely no indication that the report was not in those very same

files prior to his filing his original federal habeas application in September

2009.”); Resp. to Pet. for Reh’g En Banc 9, Ayestas v. Stephens, 817 F.3d 888,

898–901 (5th Cir. 2016) (“Ayestas’s attempt to excuse []his lack of diligence by

blaming the State and relying on the self-serving assumption that it would

have been futile to ask the State to produce work product [is] unavailing.”

(emphasis added)). This was consistent with the Director’s argument in his

brief in opposition, wherein he argued that the State had no obligation—via

Brady or otherwise—to go out of its way to provide the Siegler memo to

Ayestas. Br. in Opp. 17–18 & n.10, Ayestas v. Davis, 138 S. Ct. 1080 (2018).

      The Director’s argument was also consistent with the holdings of the

courts in disposing of his claims. This Court noted that Ayestas never

accounted for how or when this document arrived in the file, and his failure to

do so undermined any assertion of diligence. See ECF No. 63, at 4 (holding

Ayestas did “not allege that the document could not have been discovered

previously through the exercise of due diligence” in that he specifically did “not

allege that the prosecutor’s file was previously unavailable to him, or that the

document was omitted from the file when it was produced”). And the Fifth

Circuit noted that Ayestas had “never suggest[ed] he sought to examine the

prosecution’s file prior to the December 22 search that uncovered the

memorandum.” Ayestas, 817 F.3d at 900. The Fifth Circuit specifically


                                       22
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 23 of 34




addressed Ayestas’s argument that the fact that the memo was work product

absolved him of any duty to ask for or search through the prosecutor’s file,

holding that such justification was “circular” because “the point of reasonable

diligence is to ensure that such evidence is found when it is unclear where such

evidence may lie.” Id. at 901. Simply put, the Director never claimed, and no

court ever held, that the Siegler memo was not privileged work product. As

such, Ayestas’s attempt to rely on a purported concession does not restart his

diligence clock.

      Fourth, even if the Director’s supposed concession could be read to start

the clock for timeliness, Ayestas could and should have sought to reopen his

proceedings on that basis then. Indeed, the Fifth Circuit has held that, while a

district court may not grant a Rule 60(b) motion while an appeal is pending, it

may “consider on the merits and deny a [Rule] 60(b) motion filed after a notice

of appeal, because the district court’s action is in furtherance of the appeal.”

Winchester v. U.S. Attorney for Southern Dist. of Texas, 68 F.3d 947, 949 (5th

Cir. 1995); see also Emmett v. McGuire, No. 3:07-CV-389-P, 2010 WL 11541783,

at *3 (N.D. Tex. 2010) (“Because the denial of the Rule 60(b) motion is in

furtherance of the appeal, the district court has the power to consider and deny

a Rule 60(b) motion filed after a notice of appeal.”). But if the Court had been

inclined to grant a Rule 60(b) motion, Ayestas could have made “a motion in

the Court of Appeals for a remand of the case in order that the district court


                                      23
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 24 of 34




may grant such motion.” Winchester, 68 F.3d at 949; see also Stewart v. Sheen,

No. 3:06-CV-2054-K, 2008 WL 5191504, at *1 (N.D. Tex. Dec. 10, 2008) (“[T]he

Court denied Strong’s original [60(b)] motion because the Court has been

divested of jurisdiction to grant a rule 60 motion when Strong filed a notice of

appeal with the Fifth Circuit before this Court could rule on his motion. . . .

Strong has since remedied this problem by securing leave of the Fifth Circuit

for this Court to rule on his Rule 60 motion.”). Thus, had Ayestas believed that

the Director’s purported concession truly “destroye[d]” the factual basis of this

Court’s prior determination, he could have sought to remedy such in federal

court in 2017, rather than waiting until four years later. His decision to instead

press the issue is a procedurally incorrect manner—i.e., through raising the

issue in the Fifth Circuit on remand despite the bounds of the Supreme Court’s

mandate, see, e.g., Rule 60(b) Mot. 21 (arguing that, on remand to the Fifth

Circuit, he “continued to press the Siegler Memorandum claim before the Fifth

Circuit, calling attention to the Director’s concession” but that the Fifth Circuit

“simply forgot” to resolve the issue)—does not render him diligent.

      Absent either Banister or the Director’s “concession” restarting the clock,

Ayestas’s instant Rule 60(b) motion is untimely for a fifth reason: the operative

start date for filing a Rule 60(b) predicated on the Siegler memo began, at the

latest, when Ayestas discovered the evidence in December 2014. That is, while

his “supplemental” Rule 59(e) motion—a functional Rule 60(b) motion, see


                                        24
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 25 of 34




Argument I, supra—could arguably have been considered a timely Rule 60(b)

motion, his present Rule 60(b) motion, filed more than six years later, is not.

Ayestas had one shot to litigate his claims in a Rule 60(b) motion. He did so by

filing an improper Rule 59(e) motion raising a new claim that exceeded the

scope of this Court’s mandate on remand from the Fifth Circuit. Then, instead

of seeking authorization from the Fifth Circuit to raise an indisputably new

claim, he chose to litigate the mandate rule issue and the Court’s disposition

of his various motions. And then, even after the Director’s alleged “concession,”

he unsuccessfully attempted to litigate the claim in the Fifth Circuit on

remand, outside the scope of the Supreme Court’s mandate as well. 5 Moreover,

when federal habeas finally concluded, he waited yet another six months before

pursuing unnecessary and irrelevant state court remedies. 6 See Tamayo, 740

____________________________
5      Given that the Supreme Court denied certiorari review on the Siegler memo
claim, and that its remand was limited to the funding issue, it is not at all
“surprising[],” see Rule 60(b) Mot. 9, that the Fifth Circuit did not address Ayestas’s
procedurally improper claim but, instead, continued addressing the issue on remand
to it.

6      Ayestas claims that he could not proceed in state court until he reinvestigated
the entire case to prevent forfeiture of any unknown, hidden claims. Rule 60(b) Mot.
21. That argument is a non-starter and would turn diligence on its head. For one, it
takes the focus away from the claim here, something that could have been raised in
state court years ago. Ayestas may not use a protestation of thoroughness for other,
unknown and unraised claims to escape diligently presenting one he has known about
for years. For another, it would create a standardless diligence test allowing
petitioners to claim the need for total reinvestigation, taking an unknown amount of
time and effort, before filing anything in state court lest they lose out on raising a
claim they did not know about. Evaluating the reasonableness of something unknown
and unknowable cannot be the standard.

                                          25
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 26 of 34




F.3d at 991 (eight months after relevant court opinion issued, with only two

days before a pending execution, was not diligent); see also In re Osborne, 379

F.3d 277, 284 (5th Cir. 2004) (“It would normally be within the court’s clear

discretion to find a three-month delay unreasonable.”). That he again and

again chose improper procedural mechanisms for raising his claims in a

piecemeal fashion does not make him diligent such that he can now raise yet

another Rule 60(b) motion almost one year after even federal habeas

proceedings finally terminated. See Clark, 850 F.3d at 782 (holding Rule 60(b)

motion filed either sixteen months after Trevino or twelve months after new

counsel was appointed was untimely). Ayestas’s present attempt to reopen

these proceedings on a basis that could have been raised long ago is therefore

untimely.

      B.    Ayestas fails to demonstrate extraordinary circumstances.

      Even if Ayestas’s motion is not untimely, he wholly fails to establish

extraordinary circumstances. The Supreme Court has held that, “[i]n

determining whether extraordinary circumstances are present, a court may

consider a wide range of factors[,]” including “‘the risk of injustice to the

parties’ and ‘the risk of undermining the public’s confidence in the judicial

process.’” Buck, 137 S. Ct. at 778 (quoting Liljeberg v. Health Serv. Acquisition

Corp., 486 U.S. 847 (1988)). This also includes the “significant element” that

there be “‘a good claim or defense’” to justify reopening final judgment. Id. at


                                       26
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 27 of 34




780 (quoting 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 2857 (3d ed. 2012)). Extraordinary

circumstances, however, “will rarely occur in the habeas context.” Gonzalez,

545 U.S. at 535.

      Here, Ayestas alleges three circumstances that he claims are

extraordinary: 1) the Director’s supposed concession that the memo was not in

fact available to trial counsel, see Rule 60(b) Mot. 11–13; 2) Banister’s alleged

overruling of the Court’s jurisdictional rule, id. at 13–15; and 3) Ayestas’s claim

is one of “invidious discrimination” like that at issue in Buck, id. at 15–20. But

as thoroughly discussed above, his first two circumstances cannot even be

remotely extraordinary where neither has in fact occurred. Indeed, the

Director made no such concession in the Supreme Court or anywhere else. See

Argument II.A, supra. And Banister has no application to the facts of Ayestas’s

case: Ayestas’s motions were not Rule 59(e) motions but functional Rule 60(b)

motions and thus subject to § 2244(b)’s strictures. See Argument I, supra.

      More to the point, even if Banister did apply to Ayestas’s case, it still fails

to establish any extraordinary circumstance. Indeed, in Gonzalez, a district

court did not reach the merits of an inmate’s claims because, under then-

existing law, the habeas petition was untimely. 545 U.S. at 527. Months later,

the Supreme Court issued an opinion that arguably rendered the time-bar

ruling incorrect. Id. at 537. Assuming incorrectness, the Supreme Court found


                                        27
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 28 of 34




that Rule 60(b)(6) relief was unwarranted because “[i]t is hardly extraordinary

that subsequently, after petitioner’s case was no longer pending, this Court

arrived at a different interpretation.” Id. Similarly, any change in law that

Banister enacted is “hardly extraordinary.” See Crutsinger v. Davis, 929 F.3d

259, 266 (5th Cir. 2019) (“It would appear that the Supreme Court’s holding in

Gonzalez that ‘not every interpretation of the federal statutes setting forth the

requirements for habeas provides cause for reopening cases long since final’ is

at least instructive, if not dispositive, of Crutsinger’s Rule 60(b) motion.”

(quoting Gonzalez, 545 U.S. at 535)).

      Ayestas acknowledges that, in the Fifth Circuit, “an intervening change

in law is not alone sufficient to reopen a judgment” but argues that such

“change in law weighs substantially in favor of post-judgment relief where, as

here, it is coupled with other exceptional circumstances.” Rule 60(b) Mot. 15

(citing Diaz v. Stephens, 731 F.3d 370, 375 (5th Cir. 2013)). He then points to

Buck, which he claims awarded Rule 60(b) relief “on the ground that decisional

law had changed” as well as “because the change unlocked a previously

unavailable path to merits review of a discrimination claim.” Id. (citing Buck,

137 S. Ct. at 767). But this is a mischaracterization of Buck. Buck held that

extraordinary circumstances existed where: 1) IATC may have led to the

petitioner being sentenced to death, in part, because of his race; and 2) the

Texas Attorney General’s Office took “remarkable steps” in confessing error in


                                        28
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 29 of 34




the cases of six similarly-situated defendants, but not in Buck’s case. 137 S. Ct.

777–79. It was only after finding that extraordinary circumstances existed that

the Court then held that Martinez/Trevino would govern Buck’s case were it

reopened, and the Court made no broader determination as to the application

of those cases. Id. at 779–80.

      The Court did so because, when Buck initially sought federal habeas

relief in 2004, the district court was prohibited from hearing his claim under

Coleman v. Thompson, 501 U.S. 722 (1991), which held that an attorney’s

failure to raise an IATC claim during state habeas proceedings did not

constitute cause. Buck, 137 S. Ct. at 770, 779. Martinez and Trevino

subsequently modified the Coleman rule, allowing defaulted IATC claims to be

heard if state habeas counsel was constitutionally ineffective in failing to raise

it and the claim has some merit. Id. at 779–80. Thus, Buck could not obtain

relief on a Rule 60(b) motion “unless he [wa]s entitled to the benefit of this

rule—that is, unless Martinez and Trevino, not Coleman, would govern his case

were it reopened.” Id. at 780. “If they would not, his claim would remain

unreviewable, and Rule 60(b)(6) relief would be inappropriate” because there

would not be “a good claim or defense.’” This reasoning dooms Ayestas’s

attempt at Rule 60(b) relief.

      Indeed, unlike Buck, Ayestas’s Siegler memo claims are not “‘good

claim[s] or defense[s]’”—this Court and the Fifth Circuit have already correctly


                                       29
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 30 of 34




determined that the mandate rule precludes consideration of the claims. 7 See

ECF No. 64, at 3; Ayestas, 817 F.3d at 899. Further, the claims are also barred

by both the statute of limitations, see ECF No. 59, at 7–9, and the CCA’s

dismissal of his subsequent application, see Ex parte Ayestas, 2020 WL

7234770, at *1. And also unlike Buck, Ayestas cannot benefit from the narrow

exception created by Martinez and Trevino because those cases do not apply to

non-IATC claims. See Davila v. Davis, 137 S. Ct. 2058, 2063 (2017) (declining

to extend Martinez to ineffective assistance of appellate counsel claims); see

also Murphy v. Davis, 732 F. App’x 249, 257 (5th Cir. 2018) (unpublished) (“We

are also bound by our past pronouncements that Martinez and Trevino apply

‘only’ to [IATC] claims. And the Supreme Court in Davila was unwilling to

extend Martinez and Trevino beyond [IATC] claims, calling the exception

‘narrow,’ ‘highly circumscribed,’ and available only in ‘limited circumstances.”

(internal citations omitted)). Thus, his claims would remain unreviewable even




____________________________
7      Ayestas tries to minimize the Court’s mandate-rule decision by bizarrely
suggesting that the Court made only a “brief[] reference[]” to the mandate rule in its
order and that the Fifth Circuit “did not affirm that holding[.]” Rule 60(b) Mot. 8 n.5.
The Court’s decision denying his supposed Rule 59(e) motions relied primarily on the
mandate rule when it denied his “supplemental” Rule 59(e) motion. See Argument I,
supra; see also ECF No. 64, at 3. And the Fifth Circuit specifically affirmed this ruling.
Ayestas, 817 F.3d at 899 (holding that this Court “did not err in its interpretation of
[the Fifth Circuit’s] remand order or its application of the mandate rule”). Further,
given that he fails to establish extraordinary circumstances, he fails to demonstrate
any reason the Court should not apply the mandate rule either.

                                           30
    Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 31 of 34




if his case were reopened, and “Rule 60(b)(6) relief would be inappropriate.”

Buck, 137 S. Ct. at 780.

      Moreover, Ayestas’s attempts to analogize the merits of his claims to that

at issue in Buck fails. See Rule 60(b) Mot. 15–20. Indeed, Ayestas entirely lacks

factual support for his claim that the prosecutorial decision to seek capital

punishment in his case was premised, at least in part, on his national origin.

See id. at 16. The only proof he has submitted to show that the State “relied on

[Ayestas’s ]citizenship” in its “capital sentencing calculus” is the Capital

Murder Summary prepared by Siegler that lists Ayestas’s citizenship as an

aggravating factor. See Rule 60(b) Mot. Ex. A. But the offending statement in

the memo upon which Ayestas’s argument rests was clearly marked through

and crossed out. See id. And Ayestas’s attempts to create doubt regarding the

timing and significant of the mark, as well as his attempts to cast aspersions

on Siegler’s character, 8 see Rule 60(b) Mot. 2–4 & n.2, only serve to highlight

his failure to meet his burden of proof. Ayestas’s “proof” is nothing more than

conjecture. But conjecture works both ways: it is just as, if not more, likely that


____________________________
8       This attack on Siegler’s credibility is clearly inadmissible character evidence.
Fed. R. Evid. 404(a) (“Evidence of a person’s character or character trait is not
admissible to prove that on a particular occasion the person acted in accordance with
the character or trait.”). In any event, even if Siegler was the one responsible for
initially listing Ayestas’s citizenship as an aggravating factor on the memo, she was
not the one with final authority over the charging decision. Indeed, the memo
indicates that she was merely the first of four levels of review in a process that
ultimately ended with the elected district attorney.

                                          31
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 32 of 34




the crossed out line indicates that, at some point in the review process that

made its way through the various levels of hierarchy in the Harris County

District Attorney’s Office, these officials eliminated consideration of such, and

it was therefore not the basis of the decision to indict Ayestas for capital

murder. In any event, conjecture is not enough to support a valid claim of

constitutional error, much less one of the kind present in Buck.

      Finally, while the Fifth Circuit has “never explicitly held that the ‘Seven

Elves factors bear on the extraordinary circumstances analysis under Rule

60(b)(6),” the Circuit has nevertheless “used them as a guide in evaluating the

strength of a motion brought pursuant to Rule 60(b)(6).” Haynes v. Davis, 733

F. App’x 766, 769 (5th Cir. 2018) (unpublished). No other equitable factors

weigh in Ayestas’s favor. Indeed, as the Fifth Circuit has observed, “[I]n the

context of habeas law, comity and federalism elevate the concerns of finality,

rendering the [Rule] 60(b)(6) bar even more daunting.” Id. (citing Diaz, 731

F.3d at 376). And, in Haynes, the Court emphasized that “finality is a

particularly strong consideration” given the habeas context of Haynes’ case:

      Haynes was convicted by a jury in state court nearly twenty years
      ago. He has been litigating his claims in federal court for over a
      decade, and this case has gone through multiple cycles of review.

Id. Here, Ayestas was convicted almost twenty-five years ago, has been

litigating his claims in federal court for over a decade, and has gone through

multiple cycles of review. See Procedural History, supra.


                                       32
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 33 of 34




      In short, Ayestas has not demonstrated extraordinary circumstances

warranting relief from judgment, and this Court should deny his Motion.

                               CONCLUSION

      For these reasons, the Director respectfully requests that this Court

deny Ayestas’s motion for Rule 60(b)(6) relief. Ayestas’s motion fails to

demonstrate that extraordinary circumstances exist that would justify Rule

60(b)(6) relief and instead mostly attempts to add new habeas claims to his

long-denied habeas petition. Accordingly, this Court should dismiss it as a

disguised successive petition or transfer it to the Fifth Circuit for

authorization. Alternatively, Rule 60(b) relief should be denied.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    BRENT WEBSTER
                                    First Assistant Attorney General

                                    JOSH RENO
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    s/ Gwendolyn S. Vindell
                                    GWENDOLYN S. VINDELL*
                                    Assistant Attorney General
*Lead Counsel                       State Bar No. 24088591
                                    Southern ID No. 2202376



                                      33
   Case 4:09-cv-02999 Document 88 Filed on 04/12/21 in TXSD Page 34 of 34




                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711-2548
                                    (512) 936-1600
                                    (512) 320-8132 (Fax)
                                    E-mail: gwendolyn.vindell2@oag.texas.gov

                                    ATTORNEYS FOR RESPONDENT

                       CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing pleading

was served by placing same in the United States Mail, postage prepaid, on the

13th day of April, 2021, addressed to:

Sheri L. Johnson
Cornell University
School of Law
240 Myron Taylor Hall
Ithaca, NY 14853-4901

Lee Benjamin Kovarsky
Phillips Black, Inc.
727 East Dean Keeton Street
Jon 6.222
Austin, TX 78705

                                              s/ Gwendolyn S. Vindell
                                              GWENDOLYN S. VINDELL
                                              Assistant Attorney General




                                         34
